Citation Nr: 1804221	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for cervical (neck) strain.

2. Entitlement to service connection for degenerative joint disease of the right shoulder as secondary to cervical strain. 

3. Entitlement to service connection for radiculopathy of the bilateral lower extremities, claimed as a bilateral leg disability, as secondary to service-connected degenerative disc disease (DDD) with arthritis of the lumbar spine.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1988 to July 1989, March 2003 to June 2003, and January 2004 to February 2005, with additional periods of active duty for training (ADT) and inactive duty for training (IDT) with the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his wife testified before the Board at a January 2014 hearing.  A transcript of the hearing is of record.

This case was previously before the Board in November 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran served a period of inactive duty for training from October 20-21, 2001, and was involved in a motor vehicle accident while directly returning from this period of IDT.

2. The Veteran has been diagnosed with cervical strain that is etiologically related to the October 2001 motor vehicle accident.

3. The Veteran has been diagnosed with degenerative joint disease of the right shoulder as a residual of his cervical spine disability, including a 2009 cervical discectomy.

4. The Veteran has been diagnosed with radiculopathy of the bilateral lower extremities that is caused by his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for cervical strain have been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.6, 3.303 (2017). 

2. The criteria for entitlement to service connection for degenerative joint disease of the right shoulder have been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

3. The criteria for entitlement to service connection for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues decided herein, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Cervical Strain 

The Veteran claims entitlement to service connection for a cervical spine disability due to a period of IDT.  Specifically, he asserts this disability is due to a serious motor vehicle accident, which occurred on October 21, 2001.

Active service includes any period of ADT during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of IDT during which the Veteran was disabled from an injury (but not disease) incurred in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  ADT includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, prescribed for the Reserves, including Unit Training Assemblies (UTAs or "weekend drills").  38 U.S.C. § 101(23)(A).

Finally, disability compensation may also be recognized for "travel status-training duty," whereby the claimant has become disabled from an injury or covered disease incurred while proceeding directly to or returning directly from ADT or IDT.  38 C.F.R. § 3.6(e).  In such cases, the burden of proving that he was traveling directly to returning directly from ADT or IDT is on the Veteran.  Id.  

The record clearly documents the Veteran was involved in a motor vehicle accident on October 20, 2001, in Meridian, Mississippi.  Further, the Veteran's personnel records indicate he participated in both morning and afternoon UTAs on this date.  Finally, VA treatment records and the report of a May 2015 VA examination indicate the Veteran has reported that the accident occurred as he was returning home after his weekend drills at Camp Shelby, which is located in Hattiesburg, Mississippi.  The Board finds the Veteran's account is credible; thus, the record supports a finding that the Veteran was directly returning from a period of IDT at the time of the October 21, 2001, accident.  Therefore, the Board finds this accident occurred during a period of active service.  The remaining question is whether the Veteran's current cervical spine disability is etiologically related to this motor vehicle accident.

Significantly, the Veteran was provided a VA examination in May 2017, at which he was diagnosed with cervical strain.  In an August 2017 addendum opinion, the VA examiner opined that the medical evidence demonstrates clinical treatment for chronic cervical pain following the October 2001 motor vehicle accident, which is the sole causation of his cervical spine disability.  

In light of the August 2017 VA medical opinion, and resolving all doubt in the Veteran's favor, as he was traveling directly from a period of IDT at the time of the October 2001 motor vehicle accident, the Board finds that service connection for cervical strain is warranted.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.6, 3.102, 3.303.

Right Shoulder & Bilateral Lower Extremities

The Veteran also asserts entitlement to service connection for right shoulder and lower extremity disabilities as secondary to service-connected disabilities.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. 

As noted above, the Veteran was provided a VA examination in May 2017, at which he was diagnosed with degenerative joint disease of the right shoulder and radiculopathy of the bilateral lower extremities.  Significantly, in an August 2017 addendum opinion, the VA examiner opined that it is at least as likely as not that the Veteran's current right shoulder disability is a residual of a 2009 cervical discectomy and, thus, this disability is related to his cervical spine disability.  With respect to the lower extremities, the VA examiner opined that it is at least as likely as not that the Veteran's claimed lumbar neurological impairment, to include bilateral radiculopathy, relates to the Veteran's lumbar spine disability.

Significantly, the Board notes service connection was awarded for DDD and arthritis of the lumbar spine by an August 2017 rating decision.  Further, as discussed above, the Board has awarded service connection for the Veteran's cervical spine disability.  Therefore, in light of the August 2017 VA medical opinion, the Board finds that service connection for degenerative joint disease of the right shoulder as secondary to cervical strain, and radiculopathy of the bilateral lower extremities as secondary to DDD and arthritis of the lumbar spine, is warranted.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for cervical strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for degenerative joint disease of the right shoulder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for radiculopathy of the bilateral lower extremities is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As discussed above, the Board has determined service connection is warranted for cervical strain, degenerative joint disease of the right shoulder, and radiculopathy of the bilateral lower extremities.  However, a rating decision must be issued to effectuate the Board's decision and award an initial evaluation for these disabilities.  This award of service connection may potentially affect the outcome of his claim for TDIU.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Review the claims file and ensure that the Veteran's claim for entitlement to TDIU has been properly developed.

2. Issue a rating decision effectuating the Board's determination herein awarding service connection for cervical strain, degenerative joint disease of the right shoulder, and radiculopathy of the bilateral lower extremities, to include the assignment of initial evaluations.

3. Schedule the Veteran for a VA examination with an appropriate VA examiner or vocational specialist to address the combined impact of his service-connected disabilities on his employability.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

The examiner(s) should comment on the functional effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation, including any form of sedentary work.  When addressing the effect on the ability work the examiner must not consider the Veteran's age or any non-service connected disabilities.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


